Citation Nr: 1639130	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-21 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's lumbar spine disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the Veteran's lumbar spine disability.

4.  Entitlement to service connection for sciatica of the bilateral lower extremities, to include as secondary to the Veteran's lumbar spine disability.

5.  Entitlement to service connection for a left hip condition.

6.  Entitlement to service connection for a disorder of the bilateral upper extremities.

7.  Entitlement to service connection for headaches.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983, from May 2005 to November 2005, and from January 2006 to March 2007.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The Veteran's right knee disorder is due to normal aging rather than an in-service incurrence, and it did not manifest within one year of separation of service.

2.  Veteran's back disability is related to a period of active military service.

3.  The Veteran does not have a current diagnosis of a neck disorder and did not manifest a neck disorder during the pendency of the appeal.

4.  The Veteran's sciatica of the bilateral lower extremities is proximately due to his back disability.

5.  The Veteran has not manifested a left hip disorder separate or distinguishable from his sciatica of the bilateral lower extremities.

6.  The Veteran does not have a diagnosis of a disorder of the bilateral upper extremities and has not manifested one during the pendency of the appeal.

7.  No medical nexus exists between the Veteran's headaches and an in-service incurrence or a service connected disability, and his headaches did not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

2.  The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

3.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

4.  The criteria for service connection for a disorder of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).

5.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310, 4.14 (2015).

6.   The criteria for service connection for a disorder of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

7.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was scheduled testify at a hearing before the Board, but he failed to appear.  The Veteran has not offered good cause for his absence and has not requested that his hearing be rescheduled.  As such, his hearing request is considered to be withdrawn.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran contends that he is entitled to service connection for multiple disabilities and disorders.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like arthritis or other organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  Finally, service connection may be granted on a "secondary" basis for a disability that is proximately due to or the result of another previously service-connected disability.  38 C.F.R. § 3.310.

Back

The  Veteran is entitled to a service connection for a back disability.  A May 2012 VA examination indicated that the Veteran has a current back disability, and that he has manifested continuous back pain since an injury that he experienced in-service in 2007.  Therefore, the Board finds that the weight of the evidence indicates that the Veteran's back disability is related to a period of service and service connection is, hereby, granted.

Sciatica of the Lower Extremities

The Veteran is entitled to service connection for sciatica of the lower extremities.  A May 2012 VA examination indicated that it is at least as likely as not that the Veteran's sciatica of the lower extremities is caused by the Veteran's back disability.  Therefore, the Veteran's sciatica of the lower extremities is proximately due to or the result of his service-connected back disability, and service connection is, hereby granted.

Left Hip Disorder

At issue is whether the Veteran is entitled to service connection for a left hip disorder to include as secondary to his low back disability.  A review of the Veteran's treatment records indicate that the Veteran sought treatment for chronic left hip pain which the Veteran reported began approximately the same time as his back disability, and which was described as a "throbbing sciatic."  The Veteran has not been diagnosed with a separate left hip disorder other than sciatica of the bilateral lower extremities.  In this decision, the Veteran has been granted service connection for sciatica of the bilateral lower extremities.  Therefore, the Board finds that the Veteran's left hip pain is adequately anticipated by the grant of service connection for sciatica of the bilateral lower extremities.  Evaluating the same disability arising from the same injury multiple times is to be avoided.  38 C.F.R. § 4.14; see also Estaban v. Brown, 6 Vet. App. 259 (1994).  Accordingly, absent a showing of a separate left hip disability, the Veteran's claim for service connection is denied.

Right Knee Disorder

At issue is whether the Veteran is entitled to service connection for a right knee disorder.  The weight of the evidence indicates that the Veteran's right knee disorder is due to normal aging rather than an in-service incurrence, and that the right knee disorder did not manifest until November 2011.

Service treatment records indicate that the Veteran provided a medical history in May 2003 in which he reported that he slipped and injured his right knee in 1994, and that he underwent surgery to remove loose cartilage from his knee in 1995.  This was not during a period of active duty or active duty for training.

VA treatment records indicate that the Veteran underwent an excision of a mass from his right knee in May 1997.

The Veteran subsequently denied having any current knee trouble when he provided a medical history, and a medical examination provided contemporaneously with the Veteran's May 2003 medical history found the Veteran's lower extremities were normal.  The Veteran denied having swollen, stiff, or painful joints in a February 2007 post-deployment health assessment, and, in a February 2007 medical certificate, he denied having any new medical problems since his last periodic physical examination.

VA treatment records indicate that the Veteran has reported knee pain since November 2011.

The Veteran underwent a VA examination in May 2012.  The Veteran reported that his right knee pain began after injuring his back in-service in 2007.  The examiner diagnosed the Veteran with a right knee strain.  The examiner further opined that the right knee strain was less likely than not related to a period of service, because the mild degenerative process was related consistent with normal aging rather than a back injury.

The weight of the evidence indicates that the Veteran is not entitled to service connection for a right knee disorder.  The Board notes that the Veteran's periods of service are from May 2005 to November 2005 and from January 2006 to March 2007 with a history of a right knee surgery.  Nevertheless, the fact, that the Veteran denied having knee trouble in a March 2003 medical history and that his lower extremities were evaluated as normal in a contemporaneous medical examination, suggests that these issues were fully resolved by that date.  The Board also notes that, in May 2012, the Veteran reported that he first began to experience knee pain in-service in 2007.  The Board recognizes that the Veteran is competent to report experiencing pain as well as when it began.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Veteran's VA treatment records, which cover a period which includes from February 2008 to May 2012, indicate that the Veteran did not begin reporting knee pain until November 2011.  The Board has also noted that during this period of time the Veteran was diligent in reporting his medical symptoms, and, therefore, the Board cannot afford the Veteran's report that he first began experiencing right knee pain in 2007 much weight.  Finally, a VA examiner opined that the Veteran's right knee disorder was the result of normal aging rather than an in-service incurrence.  The Board finds this opinion persuasive and affords it great weight, because it is based on sufficient facts and evidence applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the Veteran's right knee disorder and a period of active service, of which there is also no record of a diagnosis within one year of separation.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for a right knee disorder is denied.

Neck

At issue is whether the Veteran is entitled to service connection for a neck disorder.  The weight of the evidence indicates that the Veteran does not have a current neck disorder and did not manifest a neck disorder during the period on appeal.

In a May 2003 VA medical history the Veteran denied having or ever having had arthritis or numbness or tingling, and, in a contemporaneous medical examination, his neck and neurological system were evaluated as normal.  As previously noted, the Veteran denied having swollen, stiff, or painful joints in a February 2007 post-deployment health assessment, and, in a February 2007 medical certificate, he denied having any new medical problems since his last periodic physical examination.

The Veteran first filed for service connection for a neck disorder in January 2012.  The Veteran did not describe any symptoms related to a neck disorder, but he merely claimed that he had one.  VA treatment records from August 2009 to December 2012 are silent for reports of, or treatment for, neck pain or any other neck related symptoms.  The Veteran was provided with a VA examination in May 2012.  Although identifying a disorder of the lumbar spine, the examiner did not diagnose the Veteran with either an orthopedic or a neurological neck disorder.

The weight of the evidence indicates that the Veteran did not have a current neck disorder and did not manifest a neck disorder during the period on appeal.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  As such, without a current diagnosis of a neck disorder, a diagnosis of a neck disorder during the period on appeal, or even complaints of symptoms associated with a neck disorder, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  Accordingly, service connection for a neck disorder is denied.

Upper Extremities

At issues is whether the Veteran is entitled to service connection for a disorder of the bilateral upper extremities.  The weight of the evidence indicates that the Veteran does not have a current diagnosis of a disability of the upper extremities, and that he did not manifest a disability during the period on appeal.

In a May 2003 VA medical history the Veteran denied having or ever having had painful shoulders, elbows, or wrists, impaired use of his arms and hands, or numbness or tingling, and, in a contemporaneous medical examination, his upper extremities and neurological system were evaluated as normal.  As previously noted, the Veteran denied having swollen, stiff, or painful joints or numbness and tingling in his hands in a February 2007 post-deployment health assessment, and, in a February 2007 medical certificate, he denied having any new medical problems since his last periodic physical examination.

The Veteran first filed for service connection for a disorder of the bilateral upper extremities in January 2012.  The Veteran was provided a VA examination in May 2012.  While the examination confirmed the presence of lower extremity disorders, the examiner did not diagnose the Veteran with a disorder of the upper extremities.  A November 2012 VA treatment record indicates that the Veteran reported aching pain in his shoulders.  The Veteran's treatment records are otherwise silent for reports of, or treatment for, a shoulder disorder.

The weight of the evidence indicates that the Veteran does not have a current disorder of the upper extremities and did not manifest one during the period on appeal.  The Board notes the Veteran's competent reports of shoulder pain and finds them credible.  See Jandreau.  Pain, for VA purposes however, is considered a symptom rather than a compensable disability, and, without an underlying diagnosis, pain alone is not an adequate basis for service connection.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  VA treatment records from August 2009 to December 2012 are silent for a diagnosis of a disorder of either upper extremity.  The Veteran was provided with a VA examination in May 2012.  Although identifying a disorder of the lower extremities, the examiner did not diagnose the Veteran with either an orthopedic or a neurological disorder of the upper extremities.

As previously noted, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich.  As such, without a current diagnosis of a disability of the upper extremities or a diagnosis during the period on appeal, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  As such entitlement to service connection for a disorder of the upper extremities is denied.


Headaches

At issue is whether the Veteran is entitled to service connection for headaches.  The weight of the evidence indicates that the Veteran's headaches neither began during nor were otherwise caused by his military service.

In a May 2003 VA medical history the Veteran denied having or ever having had frequent and severe headaches, and, in a contemporaneous medical examination, his neurological system and head were evaluated as normal.  The Veteran sought treatment for headaches during his periods of service including in January 2006 and February 2006.  Nevertheless, the Veteran denied having headaches in a February 2007 post-deployment health assessment, and, in a February 2007 medical certificate, he denied having any new medical problems since his last periodic physical examination.

The Veteran first filed for service connection for headaches in January 2012.  In a June 2009 VA treatment record the Veteran reported that he had a history of migraines, but that he had not experienced one in the previous five years (since approximately June 2004).  VA treatment records from July 2009 to August 2009 also indicate that the Veteran reported experiencing headaches.  The Veteran was provided with a VA medical opinion in December 2012.  The examiner providing the opinion noted that there was no need for an in-person examination, because there was ample medical evidence to review in forming an opinion.  The examiner noted that the Veteran has a number of severe medical issues of which his headaches could have developed from any of them, and that, therefore, it is not possible to determine whether his headaches were due to treatment for headaches in-service.

The Board accepts that the Veteran has experienced headaches, and that he manifested them during a period of service.  Nevertheless, the weight of the evidence does not support a medical nexus between the Veteran's headaches and an in-service incurrence.  Additionally, the weight of the evidence indicates that a headache disorder manifested within one year of separation from service.  The Board notes that the Veteran sought treatment for headaches in-service in January 2006 and February 2006.  Nevertheless, the Veteran denied having headaches in February 2007.  The Board finds that the Veteran's in-service headaches were transitory in nature and resolved prior to separating from service in March 2007.  As such, the Board notes that the Veteran has a history of migraines.  Nevertheless, the Veteran himself indicated, in June 2009, that he had not experienced migraines for the previous five years.  Thus, the Veteran manifested migraines in approximately June 2004 - which apparently resolved prior to his periods of service from May 2005 to November 2005 and from January 2006 to March 2007 - that returned in June 2009 more than one year after separating from service.  Finally, a VA examiner was unable to determine the nature and etiology of the Veteran's headaches without resorting to mere speculation due to the Veteran's many intertwining medical comorbities.

The Board also notes the Veteran's claim for service connection for headaches as secondary to his claim for service connection for a neck disorder.  As the Veteran has not been granted service connection for a neck disorder, this is not a basis for service connection.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the Veteran's headaches and a period of active service, of which there is also no record of a diagnosis within one year of separation.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for headaches is denied.


ORDER

Service connection for a back disability is granted.

Service connection for sciatica of the lower extremities is granted.

Service connection for a left hip disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a neck disorder is denied.

Service connection for a disorder of the upper extremities is denied.

Service connection for headaches is denied.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


